DAVIDSOE", Judge.
To determine the right of possession of two minors the writ of habeas corpus was sued out before the County Judge by the guardian as against the appellant in this case. Upon the hearing of said writ'the custody of the children was awarded to the guardian, and appellant prosecutes this appeal.
Motion is made by the Assistant Attorney-General to dismiss the appeal, because this court has no jurisdiction of this character of appeal. The motion is well taken, and must he sustained. This proceeding is a civil action, and the jurisdiction of this court can only attach in appeals in criminal cases. See Ex Parte Reed, 34 Texas Crim. Rep., 9, and Ex Parte Berry, 34 Texas Crim. Rep., 36, and authorities there cited.
The motion to dismiss the appeal is sustained, and the appeal is dismissed.

Dismissed.